DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.

Regarding claims 1, 10 and 18, applicant argues that Schultz does not teach the amendment elements of claims 1, 10 and 18, specifically a user request for “real-time delivery of a hyper-specific media content that includes a… time window that is based upon an expected rate of change of details of the specific subject of the hyper-specific media content for a particular future media content-event to be viewed, wherein the expected rate of change includes a length of time that ends after a predetermined period from a time of occurrence of the future media content-event”, remarks p. 9-11.
However, the examiner respectfully disagrees with the applicant. Schultz discloses allowing a user to request a live stream, i.e. real time, of an event as seen by one or more users recording it; paragraphs [0050] [0125]. Moreover, Schultz teaches that a user requests for live on-demand image streams may include specific requesting parameters for specific events, geographical location and time periods, e.g. 10AM-5PM, as broadcasting preferences; paragraphs [0051] [0059] [0082] figures 4 and 6.

Schultz further recites that the specified event changes may include specified event changes such as motion detection, movement, etc. (Paragraphs [0030] [0051] [0056]); wherein the system determines end of broadcast condition 460 in response to a lack of event change, e.g. lack of motion detection for 3 minutes; paragraphs [0059] [0067] figure 4, during the user specified time period, .e.g. 10AM-5PM. The teachings of Schultz are similar to an example provided by the instant application on paragraph [0033], wherein the user requests video of the main entrance of a Bar with a requested time window between 10PM and 2AM that overlaps with the rate of change of the specific subject or object that the consumer desires to view. One of ordinary skill in the art would recognize that the taught elements of Schultz reasonably teach the claimed features of claims 1, 10 and 18, as presented in the current office action. 


35 U.S.C. § 101 Interpretation
Regarding Claims 1-9, they claim “one or more computer-readable storage media”, wherein the specification as originally filed explicitly defines that the one or more computer-readable storage media do not consist of and are not formed exclusively by, modulated data signals, such as a carrier wave; paragraph [0037]. Therefore, claims 1-9 are held statutory under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-12, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (Pub No. US 2012/0212668). Hereinafter, referenced as Schultz.

Regarding claim 1, Schultz discloses one or more computer-readable storage media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
receiving, from a first device (e.g. user device 110), a consumer request for a real-time delivery (Paragraphs [0061] [0083]; live feed of an event as that event is seen by one or more users) of a hyper-specific media content (Paragraphs [0050] [0125]; request live stream of an event as seen by one or more users recording it) that includes a specific subject (e.g. specified event changes such as motion detection, movement, etc.), location (e.g. geographic location) (Paragraphs [0050] [0125] figures 4 and 6; a user may request live on-demand image streams relating to an event as that event is seen by one or more users. Wherein the requesting user may specify event changes to be recorded such as motion detection, movement, etc., and geographical location as broadcasting preferences; paragraphs [0051] [0059] [0082]),
and time window that is based upon an expected rate of change (Paragraph [0030]; e.g. threshold change) of details of the specific subject of the hyper-specific media content for a particular future media content-event to be viewed (Paragraphs [0030] [0051] [0056]; specified event changes such as motion detection, movement, etc. during a user indicated time period, e.g. 10AM-5PM, as broadcasting preferences),
wherein the expected rate of change includes a length of time that ends after a predetermined period from a time of occurrence (e.g. motion detection, movement) of the future media content-event (Paragraphs [0059] [0067] figure 4; end of broadcast condition 460 in response to a lack of event change, e.g. lack of motion detection for 3 minutes);
using the hyper-specific media content as an authoring qualification to select at least one second device that will provide the real-time delivery of the hyper-specific media content (Paragraphs [0051] [0061] [0083] figure 1; server 130 determines which other users are available near the requested location to be recorded at the requested time when the specific event is met);
using a selected at least one second device to transmit in real-time the hyper-specific media content over at least the time window that is based upon the expected rate of change of details of the specific subject of the hyper-specific media content for the particular future media content-event to be viewed (Paragraphs [0051] - [0053] figures 1 and 6; receiving the requested live broadcast when the user specific conditions are met, e.g. event change thresholds, geographic location, time period to broadcast).

Regarding claim 2, Schultz discloses the one or more computer-readable storage media of claim 1; moreover, Schultz discloses that the hyper-specific media content (e.g. the event, location, and/or time) is used as a default authoring qualification to select the at least one second device (Paragraphs [0051]-[0053] figure 1; send a request to one or more providing users based on the user specified time, location, etc.).

Regarding claim 3, Schultz discloses the one or more computer-readable storage media of claim 2; moreover, Schultz discloses that a user rating is combined with the default authoring qualification to select the at least one second device (Paragraphs [0114] [0120] [0121]; rating providing users). 

Regarding claim 5, Schultz discloses the one or more computer-readable storage media of claim 1; moreover, Schultz discloses using a distance between a geolocation of the at least one second device and the specific location of the specific subject as an additional authoring qualification to select the at least one second device (Paragraphs [0027] [0051]-[0053] figures 1 and 6; recording devices in a close proximity to the requested subject). 

Regarding claims 10-12 and 14, Schultz discloses all the limitations of claims 10-12 and 14; therefore, claims 10-12 and 14 are rejected for the same reasons stated in claims 1-3 and 5, respectively.

Regarding claims 18 and 19, Schultz discloses all the limitations of claims 18 and 19; therefore, claims 18 and 19 are rejected for the same reasons stated in claims 1 and 3, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Chakraborty et al. (Pub No US 2019/0394533). Hereinafter, referenced as Chakraborty.

Regarding claim 4, Schultz discloses the one or more computer-readable storage media of claim 1; moreover, Schultz discloses the hyper-specific media content (Paragraphs [0051]-[0053] figure 1; send a request to one or more providing users based on the user specified time, location, etc.).
However, it is noted that Schultz is silent to explicitly disclose that the hyper-specific media content is used to filter proposed bids from a plurality of potential second devices.
Nevertheless, in a similar field of endeavor Chakraborty discloses that the hyper-specific media content is used to filter proposed bids from a plurality of potential second devices (Paragraphs [0015] [0028] [0034] [0035] figure 2B; Users near the requested area may receive notifications to enable live feed from their mobile device and choose to broadcast or bid to broadcast based on the requested content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz by specifically providing the elements mentioned above, as taught by Chakraborty, for the predictable result of allowing live broadcasters to bid for the opportunity to with a service fee that is satisfactory and beneficial to both users (Chakraborty – Paragraph [0042]).

Regarding claim 7, Schultz discloses the one or more computer-readable storage media of claim 1; moreover, Schultz discloses the stored media content criteria (Paragraphs [0114] [0120] [0121]; rating providing users).
However, it is noted that Schultz is silent to explicitly disclose that the stored media content criteria are associated with previously transmitted media contents.
Nevertheless, in a similar field of endeavor Chakraborty discloses that the stored media content criteria are associated with previously transmitted media contents (Paragraph [0039] figure 2B; the requesting user may reach out to a providing user, who has a high rank /rating and/or who has provided a good presentation to the requesting user in the past). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz by specifically providing the elements mentioned above, as taught by Chakraborty, for the predictable result of allowing the requesting viewer to analyze and select the best recording users based on their past performances and effectiveness to capture the requested event.


Regarding claims 13 and 16, Schultz and Chakraborty disclose all the limitations of claims 13 and 16; therefore, claims 13 and 16 are rejected for the same reasons stated in claims 4 and 7, respectively.



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Jaime et al. (Pub No US 2017/0025152). Hereinafter, referenced as Jaime.

Regarding claim 6, Schultz discloses the one or more computer-readable storage media of claim 1; moreover, Schultz discloses the expected rate of change of details of the specific subject (Paragraphs [0030] [0051] [0056]; specified event changes to be recorded such as motion detection, movement, etc.).
However, it is noted that Schultz is silent to explicitly disclose that the specific subject includes the length of time that overlaps with a range that is defined by an expected time of occurrence and an ending of the change of the hyper-specific media content.
Nevertheless, in a similar field of endeavor Jaime discloses that specific subject includes a length of time that overlaps with a range that is defined by an expected time of occurrence and an ending of the change of the hyper-specific media content (Paragraphs [0049] [0050] figure 1; request video content of selected activities, e.g. homerun, double play, etc. at a baseball game, captured by content capture device 100. Wherein each activity includes an associated time window with corresponding time offsets for each type of activity. Wherein the media distributed media clips may be created and distributed on the fly; paragraphs [0026] [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz by specifically providing the elements mentioned above, as taught by Jaime, for the predictable result of allowing the viewer to set specific time periods when they are interested in watching the content recorded by the camera, without missing out on any of the action.

Regarding claim 15, Schultz and Jaime disclose all the limitations of claim 15; therefore, claim 15 is rejected for the same reasons stated in claim 6.



Claims 8, 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Jedrzejowicz (Patent No US 9,342,559). Hereinafter, referenced as Jedrzejowicz.

Regarding claim 8, Schultz discloses the one or more computer-readable storage media of claim 1; moreover, Schultz discloses hyper-specific media content (see rejection of claim 1).
However, it is noted that Schultz is silent to explicitly disclose that the first device is charged with service fees upon a lapse of a waiting time period from an initial transmission of the media content by the selected at least one second device.
Nevertheless, in a similar field of endeavor Jedrzejowicz discloses service fees upon a lapse of a waiting time period (e.g. timer) from an initial transmission of the media content by the selected at least one second device (Col. 2 lines 39-43; col. 22 lines 23-30, col. 23 lines 56-65, figures 5E and 5D; determine a length of time associated with the video communication session; and send information regarding the length of time to a billing server for calculation of a charge for the video communication session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz by specifically providing the elements mentioned above, as taught by Jedrzejowicz, for the predictable result of compensating the video provider based on a duration of the interactive session, in order to provide a usage fee scheme that is more granular and flexible for both the service requester and the service provider. 

Regarding claim 9, Schultz and Jedrzejowicz disclose the one or more computer-readable storage media of claim 8; moreover, Schultz discloses hyper-specific media content (see rejection of claim 1).
However, it is noted that Schultz is silent to explicitly disclose that a timer for the waiting time period is initiated upon a detection of a delivery timestamp of the media content at the first device.
Nevertheless, in a similar field of endeavor Jedrzejowicz discloses that a timer (e.g. duration) for the waiting time period is initiated upon a detection of a delivery timestamp of the media content at the first device (Col. 2 lines 39-43; col. 22 lines 23-30, col. 23 lines 56-65, figures 5E and 5D; determine a length of time associated with the video communication session; and send information regarding the length of time to a billing server for calculation of a charge for the video communication session).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz by specifically providing the elements mentioned above, as taught by Jedrzejowicz, for the predictable result of compensating the video provider based on a duration of the interactive session, in order to provide a usage fee scheme that is more granular and flexible for both the service requester and the service provider.

Regarding claim 17, Schultz and Jedrzejowicz disclose all the limitations of claim 17; therefore, claim 17 is rejected for the same reasons stated in claim 8.

Regarding claim 20, Schultz and Jedrzejowicz disclose all the limitations of claim 20; therefore, claim 20 is rejected for the same reasons stated in claim 8.















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423